Citation Nr: 1811701	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for right hip bursitis based on limitation of abduction. 

2.  Entitlement to an evaluation in excess of 10 percent for right hip bursitis based on limitation of extension.

3.  Entitlement to an evaluation in excess of 10 percent for right hip bursitis based on limitation of flexion. 

4.  Entitlement to an evaluation in excess of 40 percent for thoracic and lumbar spine degenerative joint and disc disease.

5.  Entitlement to a compensable evaluation for left ear hearing loss. 

6.  Entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2012, the Board denied entitlement to an evaluation in excess of 10 percent for tinnitus.  The Board also remanded issues of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU); entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence; and entitlement to increased evaluations for right hip bursitis, a mid-thoracic strain, and left ear hearing loss for further development.  The case has since been returned to the Board for appellate review.

In a December 2017 rating decision, the RO, in relevant part increased the evaluation for degenerative joint and disc disease of the thoracic and lumbar spine (previously rated as mid-thoracic strain) from 10 percent to 40 percent effective from November 15, 2006.  The RO also increased the evaluation for right hip abduction from 10 percent to 20 percent and granted separate 10 percent evaluations for right hip limitation of extension and flexion (previously right hip bursitis) effective from November 15, 2006.  Nevertheless, the issues remain in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

In the December 2017 rating decision, the RO also granted entitlement to TDIU effective from November 15, 2006.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDINGS OF FACT

On January 12, 2018, prior to the promulgation of a decision in the appeal, the Board received written correspondence from the Veteran indicating that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
In a January 2018 statement, prior to promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is therefore dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


